Case 2:20-cv-06334-ODW-JEM Document 24 Filed 01/04/21 Page 1 of 5 Page ID #:300




 1                                                                                      O
                                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   PAOLA JARQUIN, individually and on         Case No. 2:20-CV-06334-ODW (JEMx)
     behalf of a class of other similarly
12   situated individuals,                      ORDER GRANTING MOTION TO
                                                REMAND AND DENYING FEES
13                     Plaintiff,               AND COSTS [10]; AND DENYING
                                                MOTION TO DISMISS [13]
14         v.
15   RELIANT IMMEDIATE CARE
16   MEDICAL GROUP, INC., et al.,
17                     Defendants.
18                    I.    INTRODUCTION AND BACKGROUND
19         On May 4, 2020, Plaintiff Paola Jarquin (“Jarquin”) filed this action in the Los
20   Angeles County Superior Court against Defendant Reliant Immediate Care Medical
21   Group, Inc. (“Reliant”). (Notice of Removal, Attach. 2 (“Compl.”), ECF No. 1-2.)
22   Jarquin alleges that Reliant violated the Fair and Accurate Credit Transactions Act
23   (“FACTA”), which requires merchants to print only limited credit and debit card
24   information onto customer receipts. (Compl. ¶ 1.) Specifically, Jarquin alleges that
25   she paid Reliant for medical services, and Reliant provided her with a receipt
26   disclosing more than the last five digits of her credit or debit card information, in
27   violation of FACTA. (Compl. ¶¶ 43–45.)
28
Case 2:20-cv-06334-ODW-JEM Document 24 Filed 01/04/21 Page 2 of 5 Page ID #:301




 1          On July 16, 2020, Reliant removed the case to this Court. (Notice of Removal,
 2   ECF No. 1.) Now, Jarquin moves to remand the case to the Los Angeles County
 3   Superior Court, arguing that this Court does not have subject matter jurisdiction
 4   because she lacks Article III standing. (Mot. Remand (“Motion” or “Mot.”) 1–2, ECF
 5   No. 10.) Jarquin also seeks attorneys’ fees and costs under 28 U.S.C. § 1447(c). (Id.
 6   at 12–14.) The Motion is fully briefed. (See Opp’n, ECF No. 14; Reply, ECF
 7   No. 15.)
 8          For the following reasons, the Court finds that it lacks subject matter
 9   jurisdiction and consequently REMANDS1 this action to state court.2
10                                  II.      LEGAL STANDARD
11          Federal courts have subject matter jurisdiction only as authorized by the
12   Constitution and Congress. U.S. Const. art. III, § 2, cl. 1; see also Kokkonen v.
13   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A suit filed in state court
14   may be removed to federal court only if the federal court would have had original
15   jurisdiction over the suit.      28 U.S.C. § 1441(a).         The removal statute is strictly
16   construed against removal, and “[f]ederal jurisdiction must be rejected if there is any
17   doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d
18   564, 566 (9th Cir. 1992). The party seeking removal bears the burden of establishing
19   federal jurisdiction.     Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252
20   (9th Cir. 2006). “If at any time before final judgment it appears that the district court
21   lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).
22                                        III.   DISCUSSION
23          The Court first addresses the issue of remand before turning to Jarquin’s request
24   for attorneys’ fees and costs.
25
     1
       On August 7, 2020, while this Motion was pending, Reliant filed a Motion to Dismiss for failure to
26   state a claim. (See Mot. Dismiss 1–2, ECF No. 13.) Reliant’s Motion is also fully briefed. (See
27   Opp’n Mot. Dismiss, ECF No. 16; Reply Mot. Dismiss, ECF No. 21.) In light of the Court’s
     determination that this case must be remanded, Reliant’s Motion to Dismiss is DENIED as moot.
28   2
       Having carefully considered the papers filed in connection with the Motions, the Court deemed the
     matters appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                      2
Case 2:20-cv-06334-ODW-JEM Document 24 Filed 01/04/21 Page 3 of 5 Page ID #:302




 1   A.     Motion to Remand
 2          Jarquin contends that this case must be remanded to state court because Reliant
 3   cannot show she has Article III standing, as she does not allege an injury in fact.
 4   (Mot. 5–8.)    Reliant opposes the Motion, arguing that Jarquin’s allegations do
 5   establish she has suffered an injury in fact. (Opp’n 5–6.)
 6          Reliant insists Jarquin has alleged a concrete injury because she alleges:
 7   (1) that she suffered a “heightened risk of identity theft”; (2) that Reliant invaded
 8   Jarquin’s privacy through disclosure of her “private financial information to the world,
 9   including to persons who might find the receipts in the trash . . . including identity
10   thieves . . . as well as [Reliant’s] employees who handled the receipts”; and (3) that
11   Jarquin was “forced . . . to take action to prevent further disclosure of the private
12   financial information displayed on the receipt.” (Opp’n 8–9 (quoting Compl. ¶¶ 45,
13   55, 74).) Notwithstanding these allegations, however, the Court finds that Jarquin
14   fails to allege she has “suffered an ‘injury in fact’ that is (a) concrete and
15   particularized and (b) actual or imminent, not conjectural or hypothetical.”         See
16   Friends of the Earth, Inc. v. Laidlaw Env’t Servs (TOC), Inc., 528 U.S. 167, 181
17   (2000).
18          First, Jarquin’s allegation that she faced a heightened risk of identity theft
19   merely sets forth a “potential for exposure to actual injury,” which “do[es] not entail a
20   degree of risk sufficient to meet the concreteness requirement” and “is too speculative
21   for Article III purposes.” See Bassett v. ABM Parking Servs. Inc., 883 F.3d 776, 777,
22   783 (9th Cir. 2018); see also Anton v. Prospera Hotels, Inc., No. CV 19-534-CBM
23   (SHKx), 2019 WL 4266528, at *2 (C.D. Cal. July 18, 2019) (finding allegations of
24   elevated risk of identity theft “speculative, hypothetical, and conjectural” and
25   insufficient to establish an injury in fact).
26          Second, Jarquin’s allegations that Reliant disclosed her private financial
27   information to the world, including identity thieves and the Reliant employee who
28   handled her receipt, fail to establish a concrete injury. See Stelmachers v. Verifone




                                                     3
Case 2:20-cv-06334-ODW-JEM Document 24 Filed 01/04/21 Page 4 of 5 Page ID #:303




 1   Sys., Inc., No. 5:14-CV-04912-EJD, 2017 WL 3968871, at *5 (N.D. Cal. Sept. 7,
 2   2017) (finding allegations that the defendant “exposed Plaintiff’s credit card number
 3   to ‘[the defendant’s] staff and possibly others’” insufficient to demonstrate “a material
 4   risk to the concrete interest that Congress sought to protect through FACTA”).
 5   Reliant argues these allegations demonstrate an injury that is “certainly impending,”
 6   which is sufficient to confer standing. (See Opp’n Mot. 12 (citing Clapper v. Amnesty
 7   Int’l USA, 568 U.S. 398, 401 (2013) (explaining that a “certainly impending injury”
 8   may establish Article III standing)).) But any harm that could befall Jarquin (e.g., an
 9   identity thief finding her receipt in the trash and using it for a nefarious purpose)
10   would not materialize absent a chain of possibilities which presently remain
11   speculative. See Stelmachers, 2017 WL 3968871, at *3 (clarifying that a “speculative
12   chain of possibilities do[es] not establish a certainly impending injury.” (internal
13   quotation marks omitted)).
14         Third and finally, Jarquin’s allegations that Reliant’s violation of FACTA
15   required her to take action to prevent further disclosure of her credit or debit card
16   information are not sufficient to establish standing.       See, e.g., Anton, 2019 WL
17   4266528, at *2 (finding no standing where plaintiffs were allegedly “forced . . . to take
18   the time and effort to save receipts in a secure place to ensure that their credit card
19   information would not be stolen”); Stelmachers, 2017 WL 3968871, at *4–5 (finding
20   no standing where plaintiff was allegedly “burdened . . . with the duty to consistently
21   check his credit card statements, so as to make certain that identity thieves did not take
22   advantage of the FACTA violation” (internal quotation marks omitted)).
23         In sum, Reliant has failed to meet its burden to establish that Jarquin has alleged
24   Article III standing. Accordingly, this action must be remanded to state court. See
25   Polo v. Innoventions Int’l, LLC, 833 F.3d 1193, 1196 (9th Cir. 2016).
26   B.    Attorneys’ Fees and Costs
27         Jarquin seeks an award of attorneys’ fees pursuant to 28 U.S.C. § 1447(c).
28   (Mot. 12–14.) “An order remanding the case may require payment of just costs and




                                                 4
Case 2:20-cv-06334-ODW-JEM Document 24 Filed 01/04/21 Page 5 of 5 Page ID #:304




 1   any actual expenses including attorney fees, incurred as a result of the removal.”
 2   28 U.S.C. § 1447(c). However, generally, a district court may award attorneys’ fees
 3   under § 1447 only when a defendant “lacked an objectively reasonable basis for
 4   seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).
 5   “Conversely, when an objectively reasonable basis exists, fees should be denied.” Id.
 6   “[R]emoval is not objectively unreasonable solely because the removing party’s
 7   arguments lack merit, or else attorney’s fees would always be awarded whenever
 8   remand is granted.” Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir.
 9   2008). Upon consideration of Reliant’s contentions and applicable law, the Court
10   finds that Reliant’s attempt at removal was not objectively unreasonable. Thus, the
11   Court DENIES Jarquin’s request for fees and costs.
12                                IV.    CONCLUSION
13         For the reasons discussed above, the Court GRANTS Jarquin’s Motion to
14   Remand and DENIES her request for attorneys’ fees and costs. (ECF No. 10.) The
15   Court REMANDS the action to the Superior Court of the State of California, County
16   of Los Angeles, Spring Street Courthouse, 312 North Spring Street, Los Angeles, CA
17   90012, Department 017, Hon. Maren Nelson, Case No. 20STCV17264. Reliant’s
18   Motion to Dismiss is DENIED as moot. (ECF No. 13.) The Clerk of the Court shall
19   close this case.
20
21         IT IS SO ORDERED.
22
23         January 4, 2021
24
25                               ____________________________________
26                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
27
28




                                               5
